EXHIBIT 10.2


COST REIMBURSEMENT AGREEMENT
This Cost Reimbursement Agreement (this “Agreement”) dated as of the 19th day of
December, 2016 and effective as of January 1, 2017 (the “Effective Date”), by
and among each of Griffin Capital Essential Asset REIT II, Inc., a Maryland
corporation (the “Company”), Griffin Capital Securities, LLC, a Delaware limited
liability company (the “Dealer Manager”), Griffin Capital Essential Asset
Advisor II, LLC, a Delaware limited liability company (the “Advisor”), Griffin
Capital Corporation, a California corporation (the “Sponsor,” and collectively
with the Company, the Dealer Manager and the Advisor, the “Issuer Entities”),
and American Enterprise Investment Services Inc. (“AEIS”). Capitalized terms
used but not defined herein shall have the meanings ascribed to them under the
Selected Dealer Agreement (as defined below).


WHEREAS, the Issuer Entities and Ameriprise Financial Services, Inc.
(“Ameriprise”) have entered into a Selected Dealer Agreement dated May 5, 2015,
as amended by the Amended and Restated Amendment to Selected Dealer Agreement
dated December 22, 2015, Amendment No. 2 to Selected Dealer Agreement dated
April 11, 2015, Amendment No. 3 to Selected Dealer Agreement, dated May 31,
2016, and Amendment No. 4 to the Selected Dealer Agreement dated as of December
#, 2016 and effective January 1, 2017 (the “Selected Dealer Agreement”) that
sets forth the understandings and agreements whereby Ameriprise will offer and
sell, on a best efforts basis, for the account of the Company, shares (“Shares”)
of common stock (the “Common Stock”) of the Company registered pursuant to the
Registration Statement and Prospectus filed with the Securities and Exchange
Commission, as the same may be amended or supplemented from time to time (the
“Offering Documents”); and


WHEREAS, prior to the Effective Date, (i) pursuant to Section 3(d) of the
Selected Dealer Agreement (a) the Dealer Manager re-allows to Ameriprise a
marketing fee (the “Marketing Fee”) and (b) the Advisor pays or causes to be
paid to Ameriprise the amount of any bona fide, itemized, separately invoiced
due diligence expenses (the “Due Diligence Expenses”), (ii) pursuant to Section
6(a)(viii) of the Selected Dealer Agreement, the Dealer Manager will pay or
cause to be paid, subject to Section 6(d) of the Selected Dealer Agreement, and
as mutually agreed upon by the parties to the Selected Dealer Agreement,
Ameriprise’s costs of technology associated with the offering, other costs and
expenses related to such technology costs, and the facilitation of the marketing
of the Shares and the ownership of such Shares by Ameriprise’s customers,
including fees to attend Company-sponsored conferences (the “Distribution
Expenses”), and (iii) pursuant to Section 6(b) of the Selected Dealer Agreement,
the Company may reimburse Ameriprise to the extent that Ameriprise’s compliance
with an Ad Hoc Request (as defined in Section 6(b) of the Selected Dealer
Agreement) would cause Ameriprise to incur additional material expenses, in
which case the Company and Ameriprise will mutually agree as to the payment of
such expenses between the parties (the “Ad Hoc Request Expenses” and,
collectively with the Marketing Fee, the Due Diligence Expenses, and the
Distribution Expenses, the “Cost Reimbursement Compensation”); and


WHEREAS, AEIS, an SEC registered broker-dealer and Financial Industry Regulatory
Authority (“FINRA”) member (CRD # 26506), is an affiliate of Ameriprise and
currently provides clearing and related services solely and exclusively for
Ameriprise; and


WHEREAS, the Dealer Manager and AEIS are parties to that certain Alternative
Investment Product Networking Services Agreement, dated June 5, 2013 as amended
(the “AIP Networking Agreement”), pursuant to which the broker-controlled
accounts of Ameriprise’s customers that invest in the Company will be processed
and serviced; and


WHEREAS, Ameriprise intends to migrate its cost reimbursement-related operations
to AEIS as of the Effective Date, and thereafter AEIS shall provide such
services to Ameriprise financial advisors affiliated with Ameriprise.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Issuer Entities and AEIS agree as follows:







--------------------------------------------------------------------------------





1.    Cost Reimbursement Services


As of the Effective Date and continuing thereafter, AEIS will perform, for the
benefit of the stockholders of the Company who are clients of Ameriprise,
certain broker-dealer services including, but not limited to, distribution,
marketing, administration and stockholder servicing support (the “Cost
Reimbursement Services”), which were previously performed by Ameriprise under
the Selected Dealer Agreement. Cost Reimbursement Services performed by AEIS
will further include product due diligence, training and education, and other
support-related functions. These Cost Reimbursement Services will be performed
at AEIS by associated persons of AEIS.


2.    Payment Amounts


As of the Effective Date and continuing thereafter, in consideration of the Cost
Reimbursement Services to be provided by AEIS, (i) the Marketing Fee shall be
re-allowed directly to AEIS by the Dealer Manager, (ii) the amount of any Due
Diligence Expenses shall be paid by the Advisor directly to or on behalf of AEIS
(as directed by AEIS), (iii) the Dealer Manager shall pay or cause to be paid
directly to AEIS the amount of any Distribution Expenses incurred by AEIS,
subject to Section 3(f) of this Agreement and as mutually agreed upon by the
parties to this Agreement, and (iv) the Company shall pay or cause to be paid
directly to AEIS the amount of any Ad Hoc Request Expenses incurred by AEIS,
subject to Section 3(f) of this Agreement and as mutually agreed upon by the
parties to this Agreement. The Issuer Entities and AEIS specifically acknowledge
and agree that the payments described in clauses (i), (iii) and (iv) of this
Section 2 shall be remitted directly to AEIS, and the payment of Due Diligence
Expenses in clause (ii) of this Section 2 shall be remitted directly to or on
behalf of AEIS (as directed by AEIS), in each case separate and apart from the
Selling Commissions (as defined in the Selected Dealer Agreement) and
distribution and stockholder servicing fee (the “Distribution Fees”) payable to
Ameriprise under Section 3(d) of the Selected Dealer Agreement. AEIS
acknowledges and agrees that AEIS shall be entitled to receive only the
Marketing Fees and other amounts payable to AEIS pursuant to the terms of this
Agreement and AEIS shall not be entitled to receive the Selling Commissions and
Distribution Fees payable to Ameriprise pursuant to the Selected Dealer
Agreement, which shall continue to be remitted directly to Ameriprise pursuant
to the terms of the Selected Dealer Agreement. For the avoidance of doubt, the
Issuer Entities acknowledge and agree that such payment of Cost Reimbursement
Compensation to AEIS shall not be paid as a ‘pass-through’ to Ameriprise for
payment to AEIS.


3.    Payment Process


(a)
The Dealer Manager shall re-allow to AEIS out of its dealer manager fee a
Marketing Fee of up to 1.5% of the full price of each Class T Share (except for
Class T Shares sold pursuant to the DRIP) sold by Ameriprise; provided however,
the Dealer Manager will not pay AEIS a Marketing Fee if the aggregate
underwriting compensation to be paid to all parties in connection with the
Offering exceeds the limitations prescribed by FINRA.



No payment of the Marketing Fee will be made in respect of subscriptions for
Shares (or portions thereof) which are rejected by the Company. The Marketing
Fee will be paid via an electronic wire transfer initiated by the Dealer Manager
according to the wire instructions set forth immediately below on the second
business day following the week in which the dealer manager fee on the
applicable Shares sold by Ameriprise is received by the Dealer Manager from the
Company. The Marketing Fee will be payable only with respect to transactions
lawful in the jurisdictions where they occur. AEIS affirms that the Dealer
Manager’s liability for the Cost Reimbursement Compensation and any other amount
payable from the Dealer Manager to AEIS is limited solely to the amount of the
dealer manager fees received by the Dealer Manager from the Company, and AEIS
hereby waives any and all rights to receive payment of the Marketing Fee and any
other amount due to AEIS until such time as the Dealer Manager has received from
the Company the dealer manager fees from the sale of Shares by Ameriprise. No
Marketing Fees shall be paid to AEIS for purchases made by an investor pursuant
to the Company’s distribution reinvestment plan.





--------------------------------------------------------------------------------





Wire Instructions:    American Enterprise Investment Services, Inc.
Wells Fargo of Minneapolis
ABA: 121000248
Account:  0001064022


(b)
The Advisor shall pay or cause to be paid to or on behalf of AEIS (as directed
by AEIS) the amount of any Due Diligence Expenses consistent with the language
in the Offering Documents, applicable regulations and FINRA rules. The Advisor
shall pay or cause to be paid to or on behalf of AEIS (as directed by AEIS) the
amount of any invoice for such Due Diligence Expenses within two weeks of the
Advisor’s receipt of such invoice.

(c)
The Dealer Manager shall pay or cause to be paid directly to AEIS the amount of
any Distribution Expenses incurred by AEIS, subject to Section 3(f) of this
Agreement and as mutually agreed upon by the parties to this Agreement. The
Dealer Manager shall pay or cause to be paid directly to AEIS the amount of any
invoice for such Distribution Expenses within two weeks of the Dealer Manager’s
receipt of such invoice.

(d)
The Company shall pay or cause to be paid directly to AEIS the amount of any Ad
Hoc Request Expenses incurred by AEIS, subject to Section 3(f) of this Agreement
and as mutually agreed upon by the parties to this Agreement. The Company shall
pay or cause to be paid directly to AEIS the amount of any invoice for such Ad
Hoc Request Expenses within two weeks of the Company’s receipt of such invoice.

(e)
AEIS will have sole responsibility and AEIS’s records will provide the sole
basis (in each instance with the assistance of Ameriprise) for calculating the
Marketing Fees payable to AEIS under this Agreement and the amounts of the Due
Diligence Expenses, the Distribution Expenses and the Ad Hoc Request Expenses
for which AEIS shall provide invoices under this Agreement. However, the Issuer
Entities may provide records to assist AEIS in its calculations.

(f)
The parties acknowledge and agree that the total compensation paid to Ameriprise
and AEIS in connection with the Offering pursuant to the Selected Dealer
Agreement and this Agreement shall not exceed the limitations prescribed by
FINRA, including the 10% limitation prescribed by FINRA Rule 2310 on
compensation of participating broker-dealers, which is calculated with respect
to the gross proceeds from sales of Shares by Ameriprise (except for Shares sold
pursuant to the DRIP). The Company, the Dealer Manager and AEIS agree to monitor
the payment of all fees and expense reimbursements to assure that FINRA
limitations are not exceeded. Accordingly, if at any time the Company or the
Dealer Manager determines in good faith that any payment to AEIS pursuant to
this Agreement and/or any payment to Ameriprise pursuant to the Selected Dealer
Agreement could result in a violation of the applicable FINRA regulations, the
Company or the Dealer Manager shall promptly notify AEIS, and the Company, the
Dealer Manager and AEIS agree to cooperate with each other to implement such
measures as they determine are necessary to ensure continued compliance with
applicable FINRA regulations. For the avoidance of doubt, if the Company or the
Dealer Manager determines in good faith that any payment to AEIS pursuant to
this Agreement and/or any payment to Ameriprise pursuant to the Selected Dealer
Agreement could result in a violation of the applicable FINRA regulations and
there is a dispute as to whether Ameriprise or AEIS will return such payment to
the Company or the Dealer Manager in order to ensure continued compliance with
applicable FINRA regulations, then AEIS agrees that AEIS shall return such
payment or payments necessary to ensure continued compliance with applicable
FINRA regulations. However, nothing in this Amendment shall relieve AEIS and the
Dealer Manager of their obligations to comply with FINRA Rule 2310.

4.    Term and Termination


This Agreement will automatically terminate upon termination of the Selected
Dealer Agreement.







--------------------------------------------------------------------------------





5.    Disclosure


The Issuer Entities agree to keep current all disclosures in the Company’s
Offering Documents regarding the payment of the Cost Reimbursement Compensation,
as may be required by applicable federal and state laws, regulations and rules
and the rules of any applicable self-regulatory organization (“SRO”), including
but not limited to FINRA.


6.    Representations, Warranties and Covenants


(a)
Each of the Issuer Entities, jointly and severally represents, warrants and
covenants to AEIS and AEIS represents, warrants and covenants to the Issuer
Entities that: (a) it is duly organized, validly existing and in good standing
under the laws of the state of its formation; (b) the execution, delivery and
performance of this Agreement by such party have been duly authorized, do not
violate its charter, by-laws or similar governing instruments or applicable law
and do not, and with the passage of time will not, conflict with or constitute a
breach under any other agreement, judgment or instrument to which it is a party
or by which it is bound; (c) this Agreement is the legal, valid and binding
obligation of such party, enforceable against such party in accordance with its
terms; (d) it will comply with all applicable federal and state laws,
regulations and rules and the rules of any applicable SRO, including but not
limited to, FINRA rules and interpretations governing cash and non-cash
compensation; and (e) it will comply with applicable AEIS policies governing
cost reimbursement, current copies of which are available to the Issuer Entities
from AEIS upon request.



(b)
AEIS represents to the Issuer Entities that performance of the Cost
Reimbursement Services for which reimbursement is received by AEIS is consistent
with the activities permitted under AEIS’s FINRA membership agreement.



(c)
Each of the Issuer Entities, jointly and severally, makes the representations,
warranties and covenants in Section 2(ll) of the Selected Dealer Agreement for
AEIS’s benefit to the same extent and on the same terms and conditions as the
Issuer Entities had made such representations, warranties and covenants for
Ameriprise’s benefit pursuant to Section 2(ll) of the Selected Dealer Agreement
before it was amended by Amendment No. 4 to the Selected Dealer Agreement. For
the avoidance of doubt, subject to AEIS’s execution and delivery to the Company
and the Independent Valuation Firm (as defined in Section 2(ll) of the Selected
Dealer Agreement) of an access and confidentiality agreement, substantially in
the form attached to the Selected Dealer Agreement as Exhibit C, AEIS shall be
permitted to share any documents and other information provided to it pursuant
to Section 2(ll) of the Selected Dealer Agreement with Ameriprise, and,
following the Company’s disclosure of the valuation in the SEC Disclosure
Documents (as defined in Section 2(ll) of the Selected Dealer Agreement), and
subject to the fair disclosure requirements of Regulation FD and to the
provisions of any non-disclosure agreement between AEIS and the Independent
Valuation Firm, nothing shall preclude Ameriprise from providing the name of the
Independent Valuation Firm and/or a summary of its review to its clients and/or
its financial advisors.



(d)
On and after the Effective Date, the Issuer Entities shall be required to
deliver or cause to be delivered to AEIS any document required to be delivered
to Ameriprise under Section 7 of the Selected Dealer Agreement. For the
avoidance of doubt, any document required to be delivered to Ameriprise pursuant
to Section 7 of the Selected Dealer Agreement may be dually addressed to
Ameriprise and AEIS in order to satisfy the requirements of this Section 6(d).



7.    Indemnification


(a)
Each Issuer Entity, jointly and severally, agrees to indemnify, defend and hold
harmless AEIS and each other person, if any who controls AEIS within the meaning
of Section 15 of the Securities Act, and any of their respective officers,
directors, employees and agents, to the same extent and on the same terms and
conditions that such Issuer Entity is required, pursuant to Section 8(a) of the
Selected Dealer Agreement to indemnify Ameriprise and each other person, if any
who controls Ameriprise within the meaning of Section 15 of the Securities Act,
and any of their respective officers, directors, employees and agents.








--------------------------------------------------------------------------------





(b)
AEIS agrees to indemnify, defend and hold harmless each Issuer Entity, each of
their directors and trustees, those of its officers who have signed the
Registration Statement and each other person, if any, who controls an Issuer
Entity within the meaning of Section 15 of the Securities Act to the same extent
and on the same terms and conditions that Ameriprise is required to indemnify
such persons pursuant to Section 8(b) of the Selected Dealer Agreement.



8.    Limitation of Liability


IN NO EVENT WILL ANY PARTY BE LIABLE TO ANY OTHER PARTY OR ANY THIRD PARTY FOR
ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL OR INDIRECT DAMAGES (INCLUDING BUT NOT
LIMITED TO LOST PROFITS), EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH LOSSES.


9.    No Third Party Beneficiaries


The parties do not intend to create any third party beneficiaries to this
Agreement.


10.    Arbitration


Any dispute by the parties regarding this Agreement shall be arbitrated in
accordance with the rules and regulations of FINRA. In the event of any dispute
between the parties, AEIS and the Issuer Entities will continue to perform their
respective obligations under this Agreement in good faith during the resolution
of such dispute unless and until this Agreement is terminated in accordance with
the provisions hereof.


11.    No Agency, Joint Venture or Partnership


For purposes of this Agreement, AEIS and its agents and delegates, if any, have
no authority to act as agent for the Issuer Entities in any matter or in any
respect. This Agreement does not establish a joint venture or partnership
between or among AEIS and the Issuer Entities.


12.    Survival


The respective rights and obligations of the parties hereunder, including but
not limited to those under Sections 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15,
16, 17, 18 and 19 will indefinitely survive the termination of this Agreement to
the extent necessary to preserve the intended rights and obligations of the
parties.


13.    Notices


Any notice, request, demand, approval or other communication required or
permitted herein will be in writing addressed as set forth immediately below
with respect to each party, or to such other address subsequently specified by a
party in writing, and will be deemed given on the date sent if delivered
personally or on the next day after it is sent if sent via overnight delivery by
Federal Express or similar delivery service, or on the third day after it is
sent via registered mail with the U.S. Postal Service:


If to the Company or the Dealer Manager:
Griffin Capital Essential Asset REIT II, Inc.
Griffin Capital Plaza
1520 E. Grand Avenue
El Segundo, California 90245
Attention: Howard Hirsch
Vice President and Secretary





--------------------------------------------------------------------------------





If to AEIS:
American Enterprise Investment Services Inc.
10749 Ameriprise Financial Center
Minneapolis, MN 55474
Attention: Frank McCarthy
Senior Vice President and General Manager




14.    Use and Disclosure of Confidential Information. Notwithstanding anything
to the contrary contained in this Agreement, and in addition to and not in lieu
of other provisions in this Agreement:


(a) “Confidential Information” includes, but is not limited to, all proprietary
and confidential information of any party to this Agreement and their respective
subsidiaries, affiliates, and licensees, including without limitation all
information regarding the business and affairs of such entities, all information
regarding such entities’ customers and the customers of their subsidiaries,
affiliates, or licensees; the accounts, account numbers, names, addresses,
social security numbers or any other personal identifier of such customers; and
any information derived therefrom. Confidential Information will not include
information which is (i) in or becomes part of the public domain, except when
such information is in the public domain due to disclosure by any party that
violates the terms of this Agreement, (ii) demonstrably known to any party to
this Agreement prior to the date of execution of this Agreement, is permitted to
be used without restriction and is not under any confidentiality obligation
applicable to the information, (iii) independently developed by a party to this
Agreement in the ordinary course of business without reference to or reliance
upon any Confidential Information furnished by any party to this Agreement, or
(iv) rightfully and lawfully obtained by any party to this Agreement or from any
third party other than any party to this Agreement without restriction and
without breach of this Agreement.


(b) Each party agrees that it may not use or disclose Confidential Information
for any purpose other than to carry out the purpose for which Confidential
Information was provided to it as set forth in this Agreement and/or as may
otherwise be required or compelled by applicable law, regulation or court order,
and agrees to cause its respective parent company, subsidiaries and affiliates,
and consultants or other entities, including its directors, officers, employees
and designated agents, representatives or any other party retained for purposes
specifically and solely related to the use or evaluation of Confidential
Information as provided for in this Section 14 (“Representatives”) to limit the
use and disclosure of Confidential Information to that purpose. If any party or
any of its respective Representatives is required or compelled by applicable
law, regulation, court order, decree, subpoena or other validly issued judicial
or administrative process to disclose Confidential Information, such party shall
use commercially reasonable efforts to notify the appropriate party of such
requirement prior to making the disclosure.


(c) Each party agrees to implement reasonable measures designed (i) to assure
the security and confidentiality of Confidential Information; (ii) to protect
Confidential Information against any anticipated threats or hazards to the
security or integrity of such information; (iii) to protect against unauthorized
access to, or use of, Confidential Information that could result in substantial
harm or inconvenience to any customer; (iv) to protect against unauthorized
disclosure of non-public personal information to unaffiliated third parties; and
(v) to otherwise ensure its compliance with all applicable domestic, foreign and
local laws and regulations (including, but not limited to, the
Gramm-Leach-Bliley Act and Massachusetts 201 C.M.R. sections 17.00-17.04, as
applicable ) and any other legal, regulatory or SRO requirements. Each party
further agrees to cause all of its respective Representatives or any other party
to whom it may provide access to or disclose Confidential Information to
implement appropriate measures designed to meet the objectives set forth in this
paragraph. Each party agrees that if there is a breach or threatened breach of
the provisions of this Section 14, the other parties may have no adequate remedy
in money or damages and accordingly shall be entitled to seek injunctive relief
and any other appropriate equitable remedies for any such breach without proof
of actual injury. Each party further agrees that it shall not oppose the
granting of such relief and that it shall not seek, and agrees to waive any
requirement for, the posting of any bond in connection therewith. Such remedies
shall not be deemed





--------------------------------------------------------------------------------





to be the exclusive remedies for any breaches of the provisions of this Section
14 by a party or its respective representatives, and shall be in addition to all
other remedies available at law or in equity.


(d) Upon a party’s request, the other parties shall promptly return to the
requesting party any Confidential Information (and any copies, extracts, and
summaries thereof) of which it is in possession, or, with the requesting party’s
written consent, shall promptly destroy, in a manner satisfactory to the
requesting party, such materials (and any copies, extracts, and summaries
thereof) and shall further provide the requesting party with written
confirmation of same; provided, that, each of the other parties shall be
permitted to (i) retain all or any portion of the Confidential Information, in
accordance with the confidentiality obligations specified in this Section 14, to
the extent required by applicable law or regulatory authority; and (ii) retain
or use any such Confidential Information in connection with investigating or
defending itself against allegations or claims made or threatened by regulatory
authorities under applicable securities laws if reasonably necessary; provided
that, promptly upon receiving any such demand or request and, to the extent it
may legally do so, such receiving party advises the disclosing party of such
demand or request prior to making such disclosure.
15.    Governing Law; Jurisdiction and Venue


Regardless of the place of its physical execution or performance, the provisions
of this Agreement will in all respects be construed according to, and the rights
and liabilities of the parties hereto will in all respects be governed by, the
substantive laws of New York without regard to and exclusive of New York’s
conflict of laws rules.


16.    Partial Invalidity


The invalidity of any provision of this Agreement will not impair or affect the
validity of the remaining portions hereof, and this Agreement will be construed
as if such invalid provision had not been included herein.


17.    Entire Agreement


This Agreement, including the Recitals which are hereby incorporated into the
Agreement express the entire understanding of the parties hereto with respect to
the provision by AEIS of the Cost Reimbursement Services and the payment of the
Cost Reimbursement Compensation to AEIS, and it supersedes and replaces any and
all former agreements, understandings, letters of intent, representations or
warranties relating to such subject matter, and contains all of the terms,
conditions, understandings, representations, warranties, and promises of the
parties hereto in connection therewith. For the avoidance of doubt, the AIP
Networking Agreement shall continue in full force and effect on and after the
Effective Date.


18.    Assignment


This Agreement cannot be assigned by any party except by mutual written consent
and except that this Agreement may be assigned without prior written consent
(but upon written notice) by any party to any company: (a) that acquires all or
substantially all of that party's assets, or into which the party is merged or
otherwise reorganized or (b) that controls, is controlled by or is under common
control with such party.  This Agreement shall inure to the benefit of and be
binding upon the parties and their respective permitted successors and assigns.
 
19.    Amendment, Waiver and Modification


No modification, alteration or amendment of this Agreement will be valid or
binding unless in writing and signed by all parties. No waiver of any term or
condition of this Agreement will be construed as a waiver of any other term or
condition; nor will any waiver of any default or breach under this Agreement be
construed as a waiver of any other default or breach. No waiver will be binding
unless in writing and signed by the party waiving the term, condition, default
or breach. Any failure or delay by any party to enforce any of its rights under
this Agreement will not be deemed a continuing waiver or modification hereof and
said party, within the time provided by law, may commence appropriate legal
proceedings to enforce any or all of such rights.





--------------------------------------------------------------------------------





20.    Construction


Each party has cooperated in the drafting and preparation of this Agreement,
which will not be construed against any party on the basis that the party was
the drafter.


21.    Counterparts


This Agreement may be executed manually or by facsimile transmission signature
in any number of counterparts. Each of such counterparts will for all purposes
be deemed an original, and all such counterparts will together constitute but
one and the same instrument.




[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have hereto executed this Amendment as of
the date first above written.
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.
 
 
 
 
 
 
By:
/s/ Kevin A. Shields
 
 
Name:
Kevin A. Shields
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
GRIFFIN CAPITAL SECURITIES, LLC
 
 
 
 
 
 
By:
/s/ Kevin A. Shields
 
 
Name:
Kevin A. Shields
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET ADVISOR II, LLC
 
 
 
 
 
 
By:
/s/ Kevin A. Shields
 
 
Name:
Kevin A. Shields
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
GRIFFIN CAPITAL CORPORATION
 
 
 
 
 
 
By:
/s/ Kevin A. Shields
 
 
Name:
Kevin A. Shields
 
 
Title:
Chief Executive Officer
 
 
 
 
AMERIPRISE ENTERPRISE INVESTMENT SERVICES INC.
 
 
 
 
 
 
By:
/s/ John Iachello
 
 
Name:
John Iachello
 
 
Title:
President and CEO
 
 








